Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
IDSs received 3/17/2022 have been entered.
Priority
This application is a 371 of PCT/US2017/061377 (filed 11/13/2017) which has PRO 62/421,074 (filed 11/11/2016).

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/19/2021 is acknowledged. Claims 36 and 44-48 were previously withdrawn for examination, since the elected product is found allowable, therefore claims drawn to non-elected claims that requiring all the limitations of the allowable claim (including method of using the product) are rejoined for examination, which is subsequently found allowable. 
Claims 1, 3, 5-6, 8-9, 11-13, 24-27, 30, 36-41 and 43-48 are under examination. 


The following is an examiner’s statement of reasons for allowance: The closest prior art, Varma (2015) teaches a culture medium without teaching/suggesting at least 10 small organic compounds as claimed in claim 1, and it is not obvious to use the at least 10 small organic compounds in a culture medium because the references (including Imamura) provides no motivation to include the at least 10 small organic compounds in a culture medium and to use the medium for drug testing for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1, 3, 5-6, 8-9, 11-13, 24-27, 30, 36-41 and 43-48 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653